Citation Nr: 1230761	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  07-01 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to a compensable evaluation for the residuals of a shell fragment wound of the right leg and abdomen, prior to June 30, 2011. 

3.  Entitlement to an evaluation in excess of 10 percent for the residuals of a shell fragment wound of the right leg and abdomen, after June 30, 2011. 

4.  Entitlement to an initial evaluation in excess of 10 percent for right leg neuritis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant had active service from December 1967 to December 1969.  This service included a tour-of-duty in the Republic of Vietnam where he earned the Combat Infantryman Badge and was awarded the Purple Heart medal. 

This matter is before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a rating decision mailed in September 2005 of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The appellant testified before the undersigned Veterans Law Judge (VLJ) at a travel board hearing held at the San Antonio RO in August 2009.  The record was held for 30 days for the submission of additional evidence.  The Board notes that the appellant did submit additional evidence with a waiver of RO review.  A transcript of that hearing was accomplished and has been included in the claims folder for review. 

The Board would note that when the claim came before the Board in November 2009, several issues were then on appeal.  However, after reviewing the claim, the Board issued a Decision/Remand.  The Board dismissed the issue involving entitlement to service connection for bilateral peripheral neuropathy and then denied the appellant's claims for entitlement to service connection for PTSD and for a lower back disorder.  The issues of entitlement to an increased rating for residuals of a shell fragment wound of the right leg and abdomen and entitlement to service connection for bilateral hearing loss were remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  

The claim was returned to the Board for review.  Upon completing the review, the Board concluded that the information that was requested in the November 2009 Decision/Remand had not been obtained and included in the claims folder.  Hence, both issues were once again remanded to the AMC for action in May 2011.  The claim has since been returned to the Board for review.

Upon reviewing the development that has occurred since May 2011, the Board finds there has been substantial compliance with its remand instructions.  The Board notes that the United States Court of Appeals for Veterans Claims, hereinafter the Court, has concluded that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  The record indicates that two more examinations of the appellant were accomplished in conjunction with the May 2011 Remand instructions.  The AMC then collected the data and following a review of the medical information obtained, issued a Supplemental Statement of the Case (SSOC) that confirmed VA's previous denial.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of the Board's May 2011 Remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record. 

The Board would note that after the appellant underwent additional examination of his shell fragment wound residuals in June 2011, the results were interpreted by the AMC.  As a result of that review, the AMC assigned a 10 percent rating to the scars, effective June 30, 2011.  Additionally, a separate and distinct disability rating was assigned for right leg neuritis secondary to the service related shell fragment wound.  As a result of the action of the AMC, the Board has bifurcated the issue involving the scars and it now appears on the front page of this action as two issues currently before the Board in accordance with Hart v. Mansfield, 21 Vet. App. 505 (2007).  The remaining issue involving right leg neuritis is now also before the Board as the issue is part-and-parcel of the underlying claim for an increased rating for shell fragment wound residuals of the right leg and abdomen.  This issue will be discussed in the Remand portion of this action.  


FINDINGS OF FACT

1.  The appellant's service medical treatment records are negative for any complaints of or findings indicative of hearing loss in either ear.

2.  The post-service records do not show that the appellant had bilateral hearing loss within one year of his discharge from service.

3.  Repeated VA audiological test results do not show puretone thresholds, at 500, 1000, 2000, 3000, and 4000 Hertz, at 40 decibels or greater; or auditory thresholds for at least three of the frequencies at 26 decibels or greater; or speech recognition scores using the Maryland CNC Test at less than 94 percent in the right or left ear.

4.  Prior to June 30, 2011, the appellant's shrapnel wound residuals of the right leg and abdomen - scars - were not productive of pain.  The medical evidence does show, however, that the scar of the leg, per the report of June 30, 2011, is painful and tender.  The same evidence also indicates that the appellant has a retained foreign body, i.e., shell fragment residuals, located in Muscle Group XI that causes moderate impairment.  

5.  During the entire course of the appeal, neither scar is adherent, there is no underlying loss of tissue under the scars, there is no ulceration or breakdown of the skin.  Moreover there is no disfigurement, no limitation of function by the scar, no inflammation, edema, or keloid formation, and the texture of the scars are smooth and flat.  There is also no restriction of motion or movement of the affected body part caused by or the result of either scar.  


CONCLUSIONS OF LAW

1.  A current bilateral hearing loss disability for VA benefit purposes was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.385 (2011).  

2.  The criteria for a compensable disability rating for shell fragment wound residuals (scars) of right leg and abdomen, prior to June 30, 2011, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, Diagnostic Code 7804 (2008).  

3.  The criteria for a 10 percent disability rating, bur no higher, for shell fragment wound residuals of right leg (retained foreign body) and abdomen, prior to June 30, 2011 and thereafter, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, Diagnostic Code 5311 (2011).  

4.  The criteria for a compensable disability evaluation for shell fragment wound residuals (scars) of right leg and abdomen, after June 30, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, Diagnostic Code 7804 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the appellant's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or evidence submitted on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) must ask the claimant to provide any evidence in his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable rating decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006). 

The Board finds that VA has substantially satisfied the duties to notify and assist, as required by the VCAA.  The record indicates that the appellant was provided notice in a letter sent to him from the RO in October 2004.  The letter informed the appellant that VA would assist him in obtaining any documents that it was made aware thereof that would assist in the decision-making process of the claim.  He was further told that he could proffer any documents or statements in support of his claim, and that all items would be considered when a decision on the merits of his claim was made.  Additional letters were sent to the appellant in March 2006 and then again in November 2008.  He was subsequently informed how a disability rating is determined and the basis for determining an effective date upon the grant of any benefit sought, in compliance with the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

All that the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2011) (harmless error).  In view of the foregoing, the Board finds that the appellant was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

VA also fulfilled its duty to assist.  In this instance, VA obtained the appellant's available medical treatment records, including requesting any treatment records from the facilities the appellant had been treated by, and those other records that VA was made aware thereof.  Given the foregoing, the Board finds that VA has substantially complied with the duty to procure the necessary medical and other records. 

Additionally, VA has a duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  In this respect, the Board did seek to obtain such an opinion concerning the etiology of any found bilateral hearing loss.  It attempted to do this twice.  The results from the two examinations accomplished in conjunction with the appellant's claim have been included in the claims file for review.  The reports involved a review of the claims folder and the appellant's available medical records.  While the reports are not completely adequate for adjudicative purposes, the Board finds that it is through the efforts of the Veteran (or lack thereof) that appropriate findings could not be reported.  As such, the Board finds that VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the appellant's claim.  However, the appellant has been noncompliant in this regard.  Thus, no further action in this regard is needed.

With respect to the appellant's claim for an increased evaluation for a shell fragment wound of the abdomen and leg, in this respect, the record reflects that the appellant most recently underwent an examination of his wound residuals in June 2011.  The results of that examination have been included in the claims folder for review.  The report involved a review of the claims folder, the appellant's available medical records, an interview with the appellant, and the results of an actual examination of the appellant.  Therefore, the Board finds that this report is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the appellant's claim. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance that reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the appellant is represented in this appeal and over the course of the appeal, the accredited representative has submitted argument on behalf of the appellant.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  Moreover, the appellant has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the appellant has had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication is not affected. 

II.  Service Connection - Bilateral Hearing Loss

The appellant has come before VA asking that service connection be granted for bilateral hearing loss.  To support his claim, the appellant has provided testimony before the Board and he has submitted written statements.  He has also proffered private medical records which suggest that the appellant now suffers from bilateral hearing loss.  

A.  Governing Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2011).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011). 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of an evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  See 38 C.F.R. § 3.303(b) (2011).

When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  See 38 C.F.R. § 3.303(b) (2011); see also Savage v. Gober, 10 Vet. App. 488, 495-496 (1997).  In Voerth v. West, 13 Vet. App. 117, 120 (1999), the Court stated that in Savage it had clearly held that 38 C.F.R. § 3.303 does not relieve the claimant of his burden of providing a medical nexus.

Service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2011); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998). 

With respect to the first requirement of a current disability, before service connection may be granted for hearing loss, that loss must be of a particular level of severity.  For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

Even though disabling hearing loss may not be demonstrated at separation, a veteran may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  The threshold for normal hearing is from zero to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Id. (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).

Organic disease of the nervous system such as sensorineural hearing loss will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of the service member's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

The Board would add that the evidence on file indicates that the provisions of 38 U.S.C.A. § 1154(b) (West 2002) are applicable in this case, which state, in pertinent part, that in any case where a veteran is engaged in combat during active service, lay or other evidence of service incurrence of a combat related disease or injury will be considered sufficient proof of service connection if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence during service, and, to that end, VA shall resolve every reasonable doubt in favor of a veteran.

Nevertheless, the provisions of 38 U.S.C.A. § 1154(b) (West 2002) do not establish a presumption of service connection but ease a combat veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).  Thus, the provisions of section 1154(b) apply only to the material issue involved in establishing direct service connection, i.e., evidence of the incurrence of a disease or injury in service. 

B.  Facts and Discussion

The appellant has come before VA asking that service connection be granted for bilateral hearing loss.  A review of the appellant's service treatment records reveals that the appellant underwent an audiological examination prior to his discharge.  The examination was accomplished in October 1969.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0

0
LEFT
-5
-5
0

0

In conjunction with his claim for benefits, a VA audiological examination was accomplished in May 2005.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
25
35
LEFT
15
10
15
25
25

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 percent in the left ear.  The average puretone thresholds were 21 decibels in the right ear and 19 decibels in the left ear.  When asked to provide an etiological opinion concerning any hearing loss found, the Chief of Audiology and Speech Pathology of the VA Medical Center (VAMC) concluded, without reservation, that the appellant's hearing loss was not the result of military service.  

To support his claim for benefits, the appellant, in January 2009, proffered the results of a private audiometric test accomplished by an individual who supplies hearing aids.  On the audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
80
80
95
100
100
LEFT
75
70
90
100
100

Speech recognition scores were not provided.  Also, the test provider did not proffer an opinion concerning the etiology of any hearing loss found.  Moreover, the examiner did not comment on the huge difference in readings with respect to the VA audiological test of 2005 and the private examination of 2009.  

Two more VA audiological examinations were performed on the appellant.  The first was performed in June 2010 and the second was accomplished in June 2011.  With respect to the first examination, upon completion of the exam, the tester indicated that the appellant did not cooperate with the examiner when taking the test.  The examiner stated that the appellant did not provide consistent responses to the test.  Finally, the examiner intimated that the appellant was faking his results because when asked questions in a normal tone of voice, a tone that per his "responses" to the audiological test he should not have heard, the appellant was more than capable of hearing and answering the tester.  

As reported, the second VA examination was performed in June 2011.  Upon completion of the examination, the examiner wrote the following:

Interest consistency is poor.  Veteran was able to hear and respond to questions at a normal conversational level during history portion of exam.  This is not consistent with minimum response levels to speech and tones during the audiometric exam.  There was a difference of over 30 dB between Speech Reception Thresholds and pure tone average on exam.  Test results are not reliable.  

The examiner further wrote:

	. . . Review of veteran's service medical record reveals no clinically significant threshold shift when comparing audiometric thresholds obtained on enlistment physical to those obtained on separation physical. . . . I was asked to consider the private report submitted by the veteran in January 2009 and provide an interpretation.  First of all, the results of this report are irrelevant given the fact that, as I stated above, any current hearing loss is not related to noise exposure or the veteran's period of service.  Second, the test was performed by a hearing instrument specialist who has no formal training in performing audiometric evaluations.  Third, the test results are completely invalid, just as he has given invalid response on what is now two VA audio exams.  If the test results were true, he would not be able to communicate at all without the use of hearing aids.  Veteran has never worn hearing aids.  He would not be able to hear and understand questions spoken at a normal conversational level as he did during today's exam, must less testify and answer questions during his case before the Board of Veterans' Appeals.

The Board would note that the appellant has not submitted any competent clinical evidence that contradicts the above findings.  It is further pointed out that on two separate occasions when the VA was trying to confirm that the appellant actually had hearing loss for VA compensation purposes, the appellant was uncooperative when taking the examination.  In this regard, the Board reminds the appellant that the duty to assist is not a one-way street.  If the appellant wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

The service treatment records establish that the appellant did not seek medical evaluation for hearing loss during active duty.  Moreover, the service treatment records do not show that hearing loss of either ear was ever diagnosed nor did he ever complain of hearing loss in either ear while on active duty.  The appellant has also admitted that he did not seek medical evaluation for hearing loss until 2005 nor is there medical evidence documenting such treatment prior to 2005.  This establishes that there is no objective evidence that the appellant manifested hearing loss disability, as defined for VA purposes, within one year following service separation.  Thus, service connection on the basis of a presumption of service connection is not warranted.  38 C.F.R. §§ 3.307, 3.309 (2011). 

The Board is cognizant of the Veteran's receipt of a Combat Infantryman Badge and Purple Heart medal, as well as the provisions of 38 U.S.C.A. § 1154(b).  While the provisions of section 1154(b) are generally applicable in this case, they are only relevant to the material issue involved in establishing direct service connection, i.e., evidence of the incurrence of a disease or injury in service.  See Clyburn v. West, 12 Vet. App. 296, 303 (1999).  However, in this case, since evidence of current bilateral hearing loss as recognized by VA regulation is not present, no further analysis is needed.

Pursuant to 38 C.F.R. § 3.385 (2011), the appellant has not been measured to have impaired hearing because the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is not 40 decibels or greater; or the auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are not 26 decibels or greater; or the speech recognition scores using the Maryland CNC Test are not less than 94 percent.  Thus, as the appellant has not demonstrated a current diagnosis of hearing loss conforming to the requirements of 38 C.F.R. § 3.385 (2011), service connection must regrettably be denied.

The Veteran asserts that he suffers from bilateral hearing loss.  The Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court indicated that varicose veins was a condition involving "veins that are unnaturally distended or abnormally swollen and tortuous."  Such symptomatology, the Court concluded, was observable and identifiable by lay people.  Because varicose veins "may be diagnosed by their unique and readily identifiable features, the presence of varicose veins was not a determination 'medical in nature' and was capable of lay observation."  Therefore, the appellant's lay testimony regarding varicose vein symptomatology in service represented competent evidence.

The Federal Circuit, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but also extends to the first two.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994), supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr.

The Board does not doubt the credibility of the appellant in reporting his beliefs that he now suffers from bilateral hearing loss.  The Board also believes that the appellant is sincere in expressing his opinion with respect to the etiology of the purported, but medically undocumented, disorder.  However, the matter at hand involves medical assessments that require specialized testing.  See Jandreau.  The appellant is not competent to provide more than simple medical observations.  He is not competent to provide complex medical opinions regarding the actual existence of a ratable (for VA purposes) hearing loss disability and even if present, the etiology of the claimed disorder.  See Barr.  Thus, the lay assertions are not competent.

The Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997). 

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that a claims file review, as it pertains to obtaining an overview of a service member's medical history, is not a requirement for private medical opinions.  A review of the claims file by a VA examiner, without more, does not automatically render the VA examiner's opinion competent or persuasive since the claims file is a tool to assist in familiarity for the physician with the claims file, and conversely a private medical opinion may not be discounted solely because the opining clinician did not review the claims file as there are other means by which a physician can become aware of critical medical facts, such as a history of treating the service member for an extended period of time and/or reviewing pertinent medical literature.  The relevant focus is not on whether the clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion. 

Thus, when VA refers to facts obtained from review of the claims file as a basis for crediting one expert opinion over another, it is incumbent upon VA to point out those facts and explain why they were necessary or important in forming the appropriate medical judgment.  Certainly, the particular medical information contained in a claims file may have significance to the process of formulating a medically valid and well-reasoned opinion.  The Court further held that a medical opinion that contains only data and conclusions is not entitled to any weight and a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes is derived.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In sum, in Nieves-Rodriguez, the Court indicated that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion. 

In this instance, there are the negative opinions provided by VA audiologists in 2005 and 2011, and there are no other medical opinions either positive or negative.  The Board would note that the audiologist who provided the opinion in May 2005 was not equivocal.  That examiner was very specific and direct in the opinion he provided.  Based on the clarity and specificity provided in the opinion with addendum, the VA examiner's opinion does not appear speculative or without foundation.  The same is also true for the opinion provided in June 2011.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  See also 38 C.F.R. § 3.102 (2011) (when considering application of the benefit-of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility). 

Here, two medical experts have fairly considered all the evidence and their opinions may be accepted as an adequate statement of the reasons and bases for a decision when the Board adopts such an opinion.  Wray v. Brown, 7 Vet. App. at 493.  The Board does, in fact, adopt the VA audiologists' opinions on which it bases its determination that service connection for bilateral hearing loss is not warranted.  In other words, the Board attaches the most significant probative value to the two VA opinions as they are well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the service member.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

The Board is aware of the January 2009 audiology report from the Veteran's private physician.  However, the Board finds that this report is of little or no probative value.  The audiometric findings are wholly inconsistent with the other objective evidence of record.  Additionally, it is unknown whether the Maryland CNC was used when measuring speech recognition at this evaluation, and when the Board sought to ascertain confirmatory or supplemental findings on VA examination in 2011, the Veteran was not cooperative.  As such, the Board rejects the findings recorded by the private examiner.  

In determining whether service connection is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case service connection must be denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, competent and probative medical evidence that positively shows that the appellant now suffers from hearing loss of either ear has not been presented.  In fact, audiological test results do not show that the appellant suffers from bilateral hearing loss for VA purposes.  Therefore, the Board finds that the preponderance of the evidence is against the appellant's claim.  

III.  Increased Evaluation - Shell Fragment Wound Residuals
of the Right Leg and Abdomen

A.  Background

The appellant has also come before VA asking that his service-connected shell fragment wound residuals of the right leg and abdomen be assigned.  The record reflects that the appellant was wounded with shrapnel in the right leg and abdomen on February 23, 1969, while serving in the Republic of Vietnam.  The appellant's service treatment records do not show the alleged treatment but other records contained in the claims folder show that the appellant was awarded the Purple Heart medal for wounds received while engaging in a hostile (enemy) action.  Shortly after the appellant was released from active duty, he applied for VA compensation benefits for his wound residuals.  Because he did not show up for a VA examination, the RO, while granting service connection for this disability, assigned a noncompensable evaluation.  The noncompensable evaluation was assigned in accordance with the rating criteria found at 38 C.F.R. Part 4, Diagnostic Code 7805.  See VA Form 21-6796, Rating Decision, June 1, 1970.  

Thirty-five years later, in April 2005, the appellant submitted a claim to the RO asking that his wound residuals be re-evaluated and that a compensable rating be assigned for the disorder.  In submitting his claim, the appellant wrote that this right leg would sometimes go numb and there would be pain.  The appellant was silent as to any abdominal problems or symptoms the condition was producing.  

As a result of his claim for benefits, the appellant underwent a VA Scar Examination in May 2005.  The examiner reported that the scar on the leg was located in the middle third of the lateral aspect of the right leg and it measured 1/2 of a centimeter by 1/2 of a centimeter large.  There was no pain produced by the scar and there was no adherence to the underlying tissue.  The scar was reported to be irregular but not atrophic, shiny, or scaly.  It was also found not to be unstable.  In essence, the examiner concluded that the scar was superficial without any elevation or keloid formation.  The examiner further concluded that there was no limitation of motion or function as a result of the scar on the leg.  With respect to the wound to the abdomen, when examined, the examiner stated that he could not locate a scar below the umbilicus of the abdomen.  There was no tenderness, discomfort, or muscle involvement.  Upon conclusion of the examination, the following diagnoses were given:

Postoperative shrapnel wound of the right leg and mid-abdomen.  The scar is secondary to shrapnel wound of the right leg, asymptomatic, no muscle involvement.  The wound of the abdomen has left no scar and no muscle involvement.  There are no symptoms related to the scar in the leg or abdomen in the skin or in the muscle.

The patient states he drove a bus at his last job.  He had mild itching over the area of the scar which caused no discomfort of any kind in the right leg and did not bother him at his work or at home.

Another VA examination was accomplished in June 2010.  The result of the examination of the scar area of the abdomen and right leg mirrored the results noted on the examination that was accomplished in May 2005.  The one exception was that x-ray films of the leg and abdomen were accomplished and upon review of those films, it was discovered that there was a piece of retained shrapnel located in the right leg.  In other words, a piece of shrapnel had remained in the appellant's leg since he was initially injured while serving in Vietnam.  Nevertheless, the films were negative for shrapnel located in the abdomen.

A VA Muscle Examination was performed in June 2011.  Prior to the examination, the appellant stated that the abdominal scar did not cause him any trouble but that sometimes he used over-the-counter medications for symptoms (pain and fatigue) produced by the area where the right leg scar was located.  Physical examination of the right leg scar suggested that there was intermuscular scarring and the scar was tender to the touch.  However, it was not adherent.  With respect to the abdominal scar, the examiner indicated that the scar was approximately one to two centimeters in length.  However, it was not tender to the touch nor was it adherent.  

The examiner then indicated that the right leg wound had produced some nerve damage.  The examiner described the nerve damage as a decreased sensation for sharp touch and soft touch.  However, it was determined that there was no tendon or bone damage, and there was no muscle herniation.  It was also concluded that the wound had not produced any limitation of motion of the joint nearest the scar.  

Upon completion of the examination, the examiner found that the abdominal scar had no significant effects on the appellant's ability to work or perform daily tasks.  On the scar of the right leg, the examiner concluded that the only effect the scar had on the appellant was that the area surrounding the scar became sore when the appellant was driving a vehicle for an extended period of time.  The examiner further indicated that the scars were not progressively worse than since last evaluated.  

The results of the examination were forwarded to the AMC which, in turn, issued a rating decision in May 2012.  In that action, the AMC assigned a 10 percent rating for the appellant's scars of the right leg and abdomen, effective June 30, 2011 (the date of the most recent VA examination).  The AMC further assigned a separate 10 percent rating for right leg neuritis, also effective June 30, 2011.  

B.  Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R., Part 4 (2011).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 (2011) requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 (2011) requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.7 (2011) provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 

The regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  While the evaluation of a service-connected disability requires a review of the appellant's medical history with regard to that disorder, the Court has held that, where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. §§ 4.1, 4.2 (2011).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 506 (2007). 

An evaluation of the level of disability present also includes consideration of the functional impairment of the service member's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2011). 

C.  Discussion

The appellant's shrapnel wound residuals of the right leg and abdomen have been rated pursuant to the rating criteria found at 38 C.F.R. Part 4, Diagnostic Code 7805.   The criteria for evaluating scars under 38 C.F.R. § 4.118, Diagnostic Codes (DC) 7800 through 7805, were revised, effective October 23, 2008.  These changes were specifically limited to claims filed on and after October 23, 2008.  In this case, the appellant's claim for an increased rating was received by the RO in September 2004.  He did not subsequently request that his disability be reviewed under these clarified criteria.  Accordingly, the revised criteria are not applicable in this case and those in effect prior to October 23, 2008 must be applied. 

Under 38 C.F.R. § 4.56 (2011) muscle disabilities are evaluated as follows:  

(a) An open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal. 
(b) A through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged. 
(c) For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement. 

Under Diagnostic Codes 5301 through 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe as follows:  

(1) Slight disability of muscles-
(i) Type of injury.  Simple wound of muscle without debridement or infection. 
(ii) History and complaint.  Service department record of superficial wound with brief treatment and return to duty.  Healing with good functional results.  No cardinal signs or symptoms of muscle disability as defined in paragraph (c) of this section.  
(iii) Objective findings.  Minimal scar.  No evidence of fascial defect, atrophy, or impaired tonus.  No impairment of function or metallic fragments retained in muscle tissue. 

(2) Moderate disability of muscles-
(i) Type of injury.  Through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection. 
(ii) History and complaint.  Service department record or other evidence of in-service treatment for the wound.  Record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles. 
(iii) Objective findings.  Entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue.  Some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side. 

(3) Moderately severe disability of muscles-
(i) Type of injury.  Through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring. 
(ii) History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section and, if present, evidence of inability to keep up with work requirements. 
(iii) Objective findings.  Entrance and (if present) exit scars indicating track of missile through one or more muscle groups.  Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment. 

(4) Severe disability of muscles-
(i) Type of injury.  Through and through or deep penetrating wound due to high- velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring. 
(ii) History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements. 
(iii) Objective findings.  Ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  If present, the following are also signs of severe muscle disability: 
(A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile. 
(B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle. 
(C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests. 
(D) Visible or measurable atrophy. 
(E) Adaptive contraction of an opposing group of muscles. 
(F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle. 
(G) Induration or atrophy of an entire muscle following simple piercing by a projectile. 

38 C.F.R. § 4.56 (d) (2011). 

Additionally, pursuant to 38 C.F.R. Part 4, Diagnostic Code 5311 (2011), under which an injury to Muscle Group XI [the calf] is rated, a 30 percent rating will be assigned if the injury is severe, a 20 percent if moderately severe, a 10 percent if moderate, and 0 percent if slight. 

Under Diagnostic Code 7800, the criteria provides that disfigurement of the head, face, or neck, where shown by one characteristic of disfigurement warrants a 10 percent rating.  Note (1) provides that the eight characteristics of disfigurement are: scar five or more inches (13 or more cm.) in length; scar at least one-quarter inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  Note (2) states:  Rate tissue loss of the auricle under Diagnostic Code 6207 (loss of auricle) and anatomical loss of the eye under Diagnostic Code 6061 (anatomical loss of both eyes) or Diagnostic Code 6063 (anatomical loss of one eye), as appropriate.  Note (3) states to take into consideration unretouched color photographs when evaluating under these criteria.  38 C.F.R. Part 4, Diagnostic Code 7800 (2008).  As the two scars in question are not on the face, neck, or head, this diagnostic code is not for application.

Under the revised regulations, 38 C.F.R. § 4.118, Diagnostic Code 7801 applies to scars (other than those involving the head, face, or neck) that are deep or that cause limited motion.  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note 2 (2008).  In this case, there is no evidence that any of the scars of the appellant are deep or cause limited motion.  Therefore, this Diagnostic Code is not applicable. 

A 10 percent rating is warranted for scars (other than those on the head, face, or neck) that are superficial and that do not cause limited motion, provided that they cover an area or areas of 144 square inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7801.  A 20 percent evaluation is provided for such scars if the area or areas exceed 12 square inches (77 sq. cm).  A 30 percent evaluation is provided for such scars if the area or areas exceed 72 square inches (465 sq. cm).  A 40 percent evaluation is provided for such scars if the area or areas exceed 144 square inches (929 sq. cm).  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. Part 4, Diagnostic Code 7801 (2008).  Also, former Diagnostic Code 7805 provides that "other" scars are rated based on limitation of function of affected part.  See 38 C.F.R. § 4.118, Diagnostic Code 7805 (2008). 

Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note (1).  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7803, Note (2).  In this case, the appellant's scars are widely separated, and the disability rating for each scar will be combined as required.

In light of the applicable criteria recounted above, the appellant's claim may succeed if there is evidence that the area of his service-connected scars of the right leg or abdomen is at least 12 square inches (77 sq. cm.) or if the scar limits the motion of his abdomen or his leg.  After reviewing the evidence of record, the Board concludes that the criteria for an increased evaluation for the appellant's scars based on the sizes of the scars have not been met.  The appellant's scar of the leg has been measured to be one to two centimeters in length by one centimeter, and the abdominal scar has been measured to be one centimeter by one centimeter.  Neither scar measures 77 square centimeters, and as such, a higher rating based on the size of the scars cannot be assigned.  This is true throughout the pendency of the appeal.  As such, the appellant's claim cannot succeed.  38 C.F.R. § 4.118, Diagnostic Code 7801.

The Board has also considered an increased evaluation based on limitation of motion of either the right leg or the abdomen.  The Board would note that when the appellant originally underwent examination in May of 2005, the examiner reported that neither scar caused any limitation of motion or another other limitation of function.  It is further pointed out that none of the medical records prepared since that time suggests or reports that either scar was having any effect, even slight, on the appellant's motion of the leg or abdomen.  The only new finding that was documented in the June 2011 examination report was the fact that the scar of the right leg was painful and tender to the touch, and that the area surrounding the scar seemed to become more "fatigued" when used.  The examiner specifically found that the appellant's range of motion of the abdomen and the right leg was not affected negatively by either scar.  

As noted above, the appellant's scars have been assigned a zero percent evaluation prior to June 30, 2011, and a 10 percent evaluation after June 29, 2011.  Under Diagnostic Code 7802, 7803, and 7804, the maximum schedular evaluation for scars not of the head, face, or neck is 10 percent.  Because the appellant has been assigned a 10 percent rating for the scars after June 29, 2011, consideration under these sets of criteria is not required.   

Yet, the question remains as to whether a compensable evaluation may be assigned for the scars prior to June 30, 2011.  A 10 percent rating is warranted for scars which are superficial and unstable.  38 C.F.R. § 4.118, Diagnostic Code 7803.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803, Note (1).  A 10 percent rating is also warranted for a superficial scar which is painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804.

In this instance, there is no question that the scars are superficial.  That was well documented in the examination report of 2005.  Nevertheless, a review of the medical records contained in the claims folder prior to June 30, 2011, fails to show or indicate or even suggest that either scar is unstable.  There is nothing in the medical records or even in the statements provided by the appellant that shows that the skin covering either scar was frequently lost.  Additionally, again prior to the June 30, 2011, the records are also silent for either scar producing pain or even being tender.  

Regardless of location of either scar, the evidence fails to show that either scar meets the criteria necessary for the assignment of a compensable evaluation prior to June 30, 2011.  There is no documented pattern of repeated medical visits for treatment of the scars.  Neither scar was disfiguring, tender, or painful.  There is no indication from the record that there was any type of limitation of motion, ulceration, exudation, or limitation of function.  Additionally, both scars have been noted to be well healed, not tender, and adhesions as a result of either scar have not been reported.  Again, there is no limitation of function of the leg attributable to either scar.  

However, by history, the Board recognizes that the medical evidence establishes the presence of a piece, size unknown, of a retained foreign metallic body in the right leg.  X-ray films have confirmed the presence of the foreign body and it appears that this foreign body is a remnant of the shell fragment wound the appellant experienced while on active duty.  While objective findings are essentially asymptomatic, throughout the pendency of his appeal, the appellant has complained of occasional pain in the wound area that could have been produced by the piece of metal shifting and moving in the muscle area.  In light of the aforementioned findings along with the Veteran's complaints of pain, the Board finds that an increased rating to 10 percent, and no higher, for the residuals of a shell fragment wound, prior to June 30, 2011 and thereafter, have been met.  38 C.F.R. §§ 4.40, 4.41, 4.56, Diagnostic Code 5311. 

However, the evidence does not clinically establish that the criteria for a rating in excess of 10 percent have been met.  The medical evidence is completely devoid of pathology demonstrative of a through and through penetrating wound with debridement, prolonged infection and sloughing of soft parts, and intramuscular scarring.  By history and currently, the appellant's muscle strength has remained good and there is no evidence of muscle scarring or functional impairment.  The only complaint presented by the appellant has been occasional pain which correlates to a moderate muscle injury pursuant to 38 C.F.R. Part 4, Diagnostic Code 5311 (Muscle Group XI).  The appellant's disability does not affect either the motion or the range of motion of the right leg.  Accordingly, the criteria for an evaluation in excess of 10 percent have not been met.  Hence, the appellant's claim is granted in part, and denied in part.  

In summary, the probative and persuasive evidence of record demonstrates the following:  1) it is against the assignment of a compensable disability rating for shell fragment wound residuals (scars) of right leg and abdomen, prior to June 30, 2011; 2) it supports the assignment of a rating to 10 percent and no higher for shell fragment wound residuals of right leg (retained foreign body) and abdomen, prior to June 30, 2011 and thereafter; and, 3) it is against the assignment of a compensable disability evaluation for shell fragment wound residuals (scars) of right leg and abdomen, after June 30, 2011. 

IV.  Extraschedular Evaluation

The Board has also considered whether the appellant is entitled to an extraschedular evaluation.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether an appellant is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate an appellant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the appellant's disability picture requires the assignment of an extraschedular rating. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the appellant's service-connected shell fragment wound residuals of the left and abdomen is inadequate.  A comparison between the level of severity and symptomatology of the appellant's disability with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the appellant's disability level and symptomatology. 

The Board further observes that, even if the available schedular evaluation for the disorder is inadequate (which it manifestly is not), the appellant does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the appellant has required frequent hospitalizations for his shell fragment wound residuals.  Additionally, and as an aside, there is no evidence of marked interference with employment solely due to such disability.  There is nothing in the record which suggests that the shell fragment wounds markedly, or even slightly, impacted his ability to perform his job.  Moreover, there is no evidence in the medical records of an exceptional or unusual clinical picture.  In this regard, the Board notes that the record reflects that the appellant has not been rendered unemployable by his shell fragment wound residuals of the right leg and abdomen.  

In short, there is nothing in the record to indicate that the service-connected disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) (2011) is not warranted. 

V. TDIU Consideration

The Board also notes that this case does not raise a claim of entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU).  Rather, the Veteran is currently employed, see June 2011 VA examination reports.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.  

Entitlement to a compensable disability rating for shell fragment wound residuals (scars) of right leg and abdomen, prior to June 30, 2011 is denied.  

Entitlement to a 10 percent disability rating, bur no higher, for shell fragment wound residuals of right leg (retained foreign body) and abdomen, prior to June 30, 2011 and thereafter, is granted, subject to to the law and regulations governing the payment of monetary benefits.

Entitlement to a compensable disability evaluation for shell fragment wound residuals (scars) of right leg and abdomen, after June 30, 2011 is denied.  


REMAND

As reported above, in conjunction with the appellant's claim for an increased rating for the residuals of a shell fragment wound of the right leg and abdomen, the AMC granted a separate and distinct disability rating for right leg neuritis.  A ten percent rating was assigned.  

Pursuant to 38 U.S.C.A. § 5104(a) and (b) (West 2002), VA will provide the appellant a timely notice of its decisions.  Said notice will include an explanation of the procedures for obtaining review of the decision, and where a benefit has been denied, the notice shall include a statement of the reasons for the decision and a summary of the evidence considered by VA.  In this instance, the AMC issued the rating action of May 2012 that granted the additional benefit and then provided a Supplemental Statement of the Case (SSOC).  A review of both documents fails to provide an explanation as to how the AMC determined that it would assign a separate 10 percent disability rating for the right leg neuritis.  Moreover, the appellant was not informed of the rating criteria used to evaluate his claim or the medical manifestations needed to grant a disability rating in excess of 10 percent.  Because the appellant has not been provided with the information needed in order to adequately prosecute his claim, the issue will be returned to the AMC so that further administrative processing may occur.  Such processing will ensure that VA has fulfilled its duty to assist the appellant with his claim and it will also ensure that the VA has abided by the Court's pronouncements in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Additionally, the Board also finds that additional development is necessary in order to determine whether the appellant is entitled to a higher rating for his neurological manifestations.  While the VA examination report of June 30, 2011, describes the neurological symptoms produced by the appellant's shrapnel wound residuals, the examiner did not discuss the exact severity of paralysis.  Accordingly, the Board finds that those examiner's findings are inadequate for rating purposes and that an additional VA examination is needed to determine the precise degrees of lower extremity neurological impairment associated with the newly service-connected disability.  

In light of the above, and to ensure that the Board issues a decision on the merits of the appellant's claim based on a complete record, all of the appellant's medical records should be obtained, produced, and included in the claims folder for review.  Moreover, any missing treatment records should be associated with the claims folder prior to the appellant's re-examination (see below), so that the VA examiner may have a complete record of the appellant's treatment prior to and during this appeal.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, the claim is also remanded so that the appellant's medical records may be obtained, produced, and included in the claims folder.  

Accordingly, to ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claims and to ensure full compliance with due process requirements, further appellate consideration will be deferred and the case is REMANDED to the RO/AMC for the following actions: 

1.  Contact the appellant and request that he identify all sources of medical treatment received for his right leg neuritis since January 2011, and to furnish signed authorizations for release to the VA for private medical records in connection with each non-VA source identified, for which all relevant records are not already in the claims folder.  Copies of the medical records from all sources, (not already in the claims folder) should then be requested.  All records obtained should be added to the claims folder.  If requests for any treatment records are not successful, inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  See 38 C.F.R. § 3.159(e) (2011). 

2.  Schedule the appellant for a VA examination to determine the nature, extent, and severity of the neurological manifestations of his service-connected right neuritis.  The claims file must be reviewed by the examiner, and the examination report must reflect that the claims file was reviewed.  The VA examiner should provide a rationale for any opinion expressed, and the examiner should provide an opinion that addresses the following:

a)  Identify all current neurological pathology related to the appellant's service-connected right leg neuritis.  

b)  The examiner should specifically note which nerves are involved and the extent of the impairment.  The diagnostic criteria applicable to nerve impairment distinguish the types of paralysis:  complete and incomplete.  With incomplete paralysis, the degree of paralysis is further divided into the categories of mild, moderate, and severe.  

With those categories in mind, the examiner should classify the found neurological pathology, distinguishing among the categories and using the results of all pertinent testing of record.  Any appropriate testing should be accomplished including the conducting of all necessary sensory, reflex, and motor testing, to specifically include EMG and nerve conduction velocity studies.  The examiner should explain, in terms meaningful to a layperson, the base line results of those tests versus the results obtained for the appellant.  

It is requested that all test results and discussion be typed and included in the claims folder for review.  

3.  Review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  38 C.F.R. § 4.2 (2011); see also Stegall v. West, 11 Vet. App. 268 (1998). 

4.  Review the claims folder and ensure that the requested development has been completed to the extent possible.  Thereafter, readjudicate the claim.  If any aspect of the decision remains adverse to the appellant, issue a supplemental statement of the case that notifies the appellant of all applicable rating criteria with respect to his increased rating, and specifically addresses all pertinent evidence received since the last adjudication.  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.
 
The purpose of the examination requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2011) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


